DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious a plurality of vehicles, each vehicle comprising a localization device, a radar receiver device, and a vehicle atomic clock; a radar emitter device comprising a radar transmitter and an emitter atomic clock, wherein the radar emitter device is operable to (i) transmit a radar signal via the radar transmitter at a first time of the emitter atomic clock and (ii) synchronize the first time of the emitter atomic clock with the vehicle atomic clocks of the plurality of vehicles: wherein each of the vehicles of the plurality of vehicles is operable to receive, via the respective radar receiver devices, a reflection of the radar signal from a radar target and (a) calculate, based on the receiving of the reflected radar signal a difference between the synchronized first time and a current time of the vehicle atomic clock, and (b) calculate, based on a location of the vehicle obtained by the localization device and the calculated difference, a relative location of the radar target.
Independent claim 20 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious recording, by a first vehicle in a convoy of vehicles and utilizing a first navigation unit, a first location of the first vehicle, at a first time of a first atomic clock of the first vehicle; synchronizing the first atomic clock of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648